PER CURIAM.
Among other things, appellants complain that the lower court erred in ordering appellants to rezone certain property to a specific zoning classification and we agree with the appellants as to this point. See The City of Punta, Gorda v. Morningstar, 110 So.2d 449 (Fla.2d DCA 1959); Wood v. Twin Lakes Mobile Home Villages, Inc., 123 So.2d 738 (Fla.2d DCA 1960). However, we find no merit to the other points raised by appellants and affirm the action of the lower court, modifying its order requiring rezoning to a specific zoning classification to *1239read that appellants shall rezone the property sub judice to a zone classification not more restrictive than professional services.
BOARDMAN, Acting C. J., and RYDER and DANAHY, JJ., concur.